(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, el Pueblo solicita la desestimación de este recurso por no haberse notificado al Fiscal el escrito interponiéndolo; y
Por cuanto, el acusado apelante se ha opuesto alegando que la apelación fué establecida de acuerdo con la ley como lo demuestra el escrito que radicara en la Corte sentenciadora que termina así: “Res-petuosamente, Eduviges M. Rodríguez, Acusado Apelante. Hon. Fiscal de Distrito de San Juan, P. R. Señor Secretario del Distrito de San Juan, P. R. Señores: Sírvanse quedar informados de dicha apelación y sírvasele copia de la misma al Ministerio Fiscal. A 9 de noviembre de 1932;” y
Por cuanto, no es pidiendo a la Corte en el mismo escrito que se sirva copia al Ministerio Fiscal que se cumple con la ley sino sir-viendo dicha copia la propia parte apelante; y
Por cuanto, no se ha demostrado que el Fiscal fuera en verdad notificado:
Por tanto, de acuerdo con la ley y la jurisprudencia, se declara con lugar la moción del Fiscal y en su consecuencia se desestima el recurso.
Los siguientes casos se desestimaron por el motivo expuesto bajo esta subdivisión:
Nos. 5115, 5120, 5121, 5122, 5123, 5124, 5171, 5173, 5180, 5182, 5199, 5203, 5209, 5210, 5211, 5212, 5213, 5215, 5227, 5228, 5229, 5234, 5238, 5239, 5244, 5245, 5251, 5256, 5257, 5259, 5260, 5261, 5274, 5276, 5277, 5283, 5213.